UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1684


VEDA PRYOR,

                 Plaintiff - Appellant,

          v.

PRINCE GEORGE’S COMMUNITY COLLEGE,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:12-cv-02653-JFM)


Submitted:    September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and      THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Veda Pryor, Appellant Pro Se.      Vincent Daniel Palumbo, Jr.,
PALUMBO LAW GROUP, LLC, Fort Washington, Maryland; Adam Thomas
Simons, MCGUIREWOODS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Veda Pryor appeals the district court’s order granting

Defendant’s motion for summary judgment in Pryor’s civil action

alleging     breach    of    a    voluntary       resolution       agreement      and

discrimination under Section 504 of the Rehabilitation Act of

1973,   Title   VI    of    the   Civil       Rights   Act   of   1964,     the   Age

Discrimination Act of 1975, and Title II of the Americans with

Disabilities Act of 1990.          We have reviewed the record and find

no reversible error.          Accordingly, we affirm for the reasons

stated by the district court.                 Pryor v. Prince George’s Cmty.

Coll., No. 8:12-cv-02653-JFM (D. Md. May 15, 2013).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in    the   materials      before     this    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2